Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Freddie N. Raynor appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Raynor’s informal brief does not challenge the basis for the district court’s disposition, Raynor has forfeited appellate review of the court’s order. Accordingly, we deny Raynor’s motion for a stay and for appointment of counsel, and we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.